Citation Nr: 1316073	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1975 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

By way of history, the Veteran applied for service connection of hepatitis C in July 2003, which the Board granted in February 2008.  The RO assigned an initial rating of 10 percent effective retroactively to July 8, 2003, the date of receipt of the claim.  Upon the Veteran's disagreement with this initial rating, and receipt of additional evidence, the RO readjudicated the claim and assigned a 20 percent rating effective retroactively from July 8, 2003.  Subsequently, the Veteran perfected his appeal to the Board, seeking a still higher disability evaluation.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  

The Veteran alleges that evidence of his incapacitating episodes was not considered in his rating, and that he explained in detail to the VA examiner that he suffers week-long incapacitating episodes every four to six weeks.  The record does not support the Veteran's contentions regarding these episodes, however, the Board is precluded from finding this testimony not credible on the basis that there are no medical records that support it.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The March 2010 VA examination lists the Veteran reporting to the examiner that he had 8 incapacitating episodes, lasting approximately 7 days each, in the 12 months preceding the examination.  The examiner did not provide any detail or discussion regarding them, including inquiring into the symptomatology that led to the incapacitation and commenting on whether these episodes would have required bedrest and treatment from a physician.  When VA provides an examination for the purpose of eliciting evidence, then the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Without this crucial information, it is not possible to make a fully informed disability evaluation.

The Veteran's last VA examination assessing the severity of his hepatitis C took place in March 2010.  The Veteran has alleged that it is more severe than presently rated.  Although the mere passage of time is insufficient to require a new VA examination, the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, the VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran's claim for an increased initial rating for hepatitis C should be provided with an updated VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional treatment he has received for his hepatitis C, from March 2010 to the present.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran that are not already of record in the appeal, to include updated treatment records from the Dublin VAMC.  Efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If any such records cannot be found, or if they do not exist, the RO should request specific confirmation of that fact and make a formal finding of such unavailability.

2.  Following completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of the Veteran's hepatitis C.  The claims file and a copy of this remand will be reviewed by the examiner.

After conducting any interview with the Veteran, review of the relevant evidence and any appropriate clinical testing, the examiner is asked to comment on the following:

a.  The current symptoms and manifestations of hepatitis C;

b.  Whether the Veteran has weight loss as a result of hepatitis C (as opposed to another cause); and if so, is the weight loss mild (10 to 20 percent less than baseline) or substantial (greater than 20 percent less than baseline)?

c.  Whether the Veteran has incapacitating episodes (defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), and if so, what symptoms are manifesting during the episodes, and what is the total duration of incapacitating episodes in the past 12-month period?  

3.  After completion of the foregoing, readjudicate the claim on appeal.  If it is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


